IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NOS. AP-76,308 & AP-76,309




EX PARTE NAVID OCHEGHAZ GHAHREMANI, Applicant




ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. 1030953 and 1030954 IN THE 179th DISTRICT COURT
FROM HARRIS COUNTY




           Per curiam.


O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
sexual assault of a child and sexual assault of a child.  He was sentenced to, respectively, twenty-eight years’ and twenty years’ imprisonment. 
            Applicant contends that the State suppressed evidence that was material to punishment in
both causes.   We order that these applications be filed and set for submission to determine whether
the State violated Brady


 when it failed to turn over offense reports and e-mails located in the State’s
work-product folder and, if so, whether the violation created a reasonable probability that, had the
evidence been disclosed to the defense, the result would have been different as to the punishments. 
The parties shall brief these issues.
            It appears that Applicant is represented by counsel.  If that is not correct, the trial court shall
determine whether Applicant is indigent.  If Applicant is indigent and desires to be represented by
counsel, the trial court shall appoint an attorney to represent Applicant.  Tex. Code Crim. Proc. art
26.04.  The trial court shall send to this Court, within 60 days of the date of this order, a
supplemental transcript containing: a confirmation that Applicant is represented by counsel; the order
appointing counsel; or a statement that Applicant is not indigent.  All briefs shall be filed with this
Court on or before May 25, 2010.
 
Filed: March 3, 2010
Do not publish